 
Exhibit 10-h-6


AMENDED & RESTATED


ROCKWELL COLLINS 2005
NON-QUALIFIED PENSION PLAN


Effective as of January 1, 2005

 
 

--------------------------------------------------------------------------------

 

AMENDED & RESTATED
ROCKWELL COLLINS 2005
NON-QUALIFIED PENSION PLAN
 
The purpose of this Plan is to provide benefits in excess of the Benefit
Limitation (as defined below) to a group of employees and to provide benefits in
excess of the Compensation Limit (as defined below) to a select group of
management and highly compensated employees of Rockwell Collins, Inc. and its
affiliates.  This Plan also provides benefits in excess of the benefits provided
under the Company Pension Plan (as defined below) to a select group of highly
compensated employees consisting of Corporate Pilots and to a select group of
management or highly compensated employees who deferred compensation under the
Rockwell Collins Deferred Compensation Plan prior to 2005 and attained 85 points
under the Rule of 85 after December 31, 2004.  This Plan is unfunded for tax
purposes and for purposes of Title I of ERISA.
 
This Plan is established effective as of January 1, 2005 for accrued benefits
that were earned and vested after December 31, 2004 under the Rockwell Collins
Non-Qualified Pension Plan (“Pre-2005 Plan”) through September 30, 2006, the
date the Pre-2005 Plan was frozen.  This Plan was amended and restated on
December 17, 2010.
 
ARTICLE I
DEFINITIONS
 
1.003     Actuarial Equivalent means equal value based on Interest Rate and, as
applicable, Mortality Assumptions.  The calculations for specific purposes are
as described below. For all purposes, actuarial equivalence shall be determined
as of the earliest of the Participant's Separation from Service, Retirement,
death or, if the Participant has elected a distribution under Section 2.050, a
409A Change of Control.
 
 
(a)
For a lump sum calculated upon Retirement the calculation will reflect the
immediate benefit payable.

 
 
(b)
For a lump sum calculated upon Separation from Service other than a Layoff-Slide
the calculation will reflect the normal age 65 retirement benefit (as defined in
the Company Pension Plan).

 
 
(c)
For a lump sum calculated upon a Layoff-Slide the calculation will reflect the
retirement benefit payable at age 55 (as defined in the Company Pension Plan),
as determined reflecting any additional age and/or service that would be earned
by age 55 under those provisions.


 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(d)
For annual installment payments, the calculation will reflect the immediate
benefit payable converted to a period-certain annuity.

 
 
(e)
For purposes of Section 2.030(e), a level benefit shall be determined that is
the actuarial equivalent of:

 
 
i.
the benefit determined under Section 2.030 and payable without reduction for the
benefit that would be payable under the Certain Salaried Sub-Plan until the
later of (i) the earliest Annuity Starting Date under the Certain Salaried
Sub-Plan (assuming that the Participant has terminated employment as of the
earliest date identified in clause (ii)) or (ii) the earliest of the
Participant's Separation from Service, Retirement, death or, if the Participant
has elected a distribution under Section 2.050, a 409A Change of Control, plus

 
 
ii.
the benefit payable under Section 2.030 reduced as of the later of (i) the
earliest Annuity Starting Date under the Certain Salaried Sub-Plan (assuming
that the Participant has terminated employment as of the earliest date
identified in clause (ii)) or (ii) the earliest of the Participant's Separation
from Service, Retirement, death or, if the Participant has elected a
distribution under Section 2.050, a 409A Change of Control by the amount of the
benefit that would be payable under the Certain Salaried Sub-Plan if the Annuity
Starting Date was equal to such date and the same optional form of payment was
elected.

 
For Participants who have elected to receive their benefits as an annuity
option, as allowed by Section 2.040, the calculation shall reflect benefits
payable in the elected annuity form under this Plan.  For Participants who have
elected to receive their benefits as a lump sum or annual installments, as
allowed by Section 2.040, the calculation shall reflect benefits payable as a
single life annuity.
 
 
(f)
For purposes of determining the benefit payable as of the deferred payment date
after a change in election pursuant to Section 6.020, the benefits shall be
calculated as if they commenced immediately.  As of the deferred payment date,
the Participant, surviving spouse or Participant’s estate shall receive the sum
of:

 
 
i.
ongoing payments, if applicable, reflecting the elected payment form and
survivorship of the Participant and, if applicable, surviving spouse, and

 
 
ii.
a one-time payment of all benefits that would have been paid during the
five-year deferral period if benefits had not been deferred due to the
requirements of Section 6.020.  Each deferred payment shall be increased from
the date it otherwise would have been paid to the deferred payment date
reflecting the Interest Rate applicable to the original benefit calculation.


 
- 3 -

--------------------------------------------------------------------------------

 
 
1.005     Affiliate means:
 
 
(a)
any company incorporated under the laws of one of the United States of America
of which the Company owns, directly or indirectly, eighty percent (80%) or more
of the combined voting power of all classes of stock or eighty percent (80%) or
more of the total value of the shares of all classes of stock (all within the
meaning of Code Section 1563);

 
 
(b)
any partnership or other business entity organized under such laws, of which the
Company owns, directly or indirectly, eighty percent (80%) or more of the voting
power or eighty percent (80%) or more of the total value (all within the meaning
of Code Section 414(c)); and

 
 
(c)
any other company deemed to be an Affiliate by the Board of Directors.

 
1.010
Benefit Limitation means the limitations on benefits payable from Defined
Benefit Plans which are imposed by Section 415 of the Code.

 
1.020
Board of Directors means the Company's Board of Directors.

 
1.025
Certain Salaried Sub-Plan means the Certain Salaried Plan (Sub Plan No. 003) to
the Company Pension Plan.

 
1.030
Change of Control means any of the following:

 
 
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control:  (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this Section 1.030; or


 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(b)
Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to that date whose election, or nomination for
election by the Company's shareowners, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

 
 
(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Company Transaction”), in each case,
unless, following such Company Transaction, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Company Transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Company Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Company Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any employee benefit plan (or related trust) of the
Company or of such corporation resulting from such Company Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Company Transaction and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Company
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Company Transaction; or

 
 
(d)
Approval by the Company’s shareowners of a complete liquidation or dissolution
of the Company.


 
- 5 -

--------------------------------------------------------------------------------

 
 
1.040
Code means the Internal Revenue Code of 1986, as amended.

 
1.050
Committee means the Compensation Committee of the Board of Directors.

 
1.060
Company means Rockwell Collins, Inc., a Delaware corporation.

 
1.070
Company Officer means an employee who, effective July 23, 2007 attains a Salary
Grade of M0 or M1, or who prior to July 23, 2007 but after June 30, 2006
attained a Salary Grade of M9 or M0 or who prior to July 1, 2006 attained a
Salary Grade of 23 or higher.

 
1.080
Company Pension Plan means the Rockwell Collins Pension Plan.

 
1.090
Compensation Limit means the limitation imposed by Section 401(a)(17) of the
Code on the amount of compensation which can be considered in determining the
amount of a participant's benefit under the Company Pension Plan.

 
1.095
Corporate Pilot means any Participant in the Company Pension Plan whose primary
duty as an employee is the operation of aircraft as a pilot or co-pilot for at
least one year  immediately preceding the earliest of (i) Retirement, (ii)
termination, if at the time of termination the Participant is Retirement
eligible, or (iii) Layoff, if the Participant is or will become Retirement
eligible while on Layoff status.

 
1.100
Defined Benefit Plan has the same meaning given that term in Section 3(35) of
ERISA.

 
1.105
Delinkage Date means January 1, 2009 or such other date as is permitted under
Section 409A and is approved by the Chief Executive Officer, Chief Financial
Officer, Senior Vice President, Human Resources or General Counsel of the
Company.

 
1.107
Electronics Salaried Sub-Plan means the Electronics Salaried Plan (Sub Plan No.
028) to the Company Pension Plan.

 
1.110
Employee means any person who is employed by the Company or by an Affiliate,
including, to the extent permitted by Section 406 of the Code, any United States
citizen regularly employed by a foreign Affiliate of the Company.

 
1.120
ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 
1.130
409A Change of Control means a “Change of Control Event” as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i) and as set forth in Treasury Regulation
Section 1.409A-3(i)(5)(v)-(vii), applying the default rules and percentages set
forth in such Treasury Regulations.


 
- 6 -

--------------------------------------------------------------------------------

 
 
1.140
Highly Compensated Employee means a participant in or retiree under the Company
Pension Plan whose compensation would otherwise be considered under such Plan in
determining his benefits thereunder in excess of the Compensation Limit.

 
1.150
Interest Rate means the average 30-Year Treasury Rate as published by the
Internal Revenue Service in the October preceding the year of the earliest of
the Participant's Separation from Service, Retirement, death or, if the
Participant has elected a distribution under Section 2.050, a 409A Change of
Control.

 
1.151
Layoff shall have the meaning ascribed to the term “Layoff” in the Company
Pension Plan.

 
1.155
Layoff-Slide means the Separation from Service by a Participant resulting from a
reduction in force, for a Participant who has attained age 50 but not attained
age 55 at the time of such Separation from Service, if service completed prior
to the Layoff-Slide will be considered in the event the Participant is
re-employed, under applicable policies or procedures.  A Participant shall be
deemed to be on Layoff-Slide status for that period of time during which such
service will be reinstated in the event of such re-employment.

 
1.160
Mortality Assumptions means the FAS 87 mortality assumptions used for the
Company’s Net Periodic Benefit Costs in the Company’s fiscal year during which
the earliest of the Participant's Separation from Service, Retirement, death or,
if the Participant has elected a distribution under Section 2.050, a 409A Change
of Control occurs.

 
1.170
Participant means any participant in the Company Pension Plan whose benefits
payable therefrom are restricted by the Benefit Limitation or the Compensation
Limit.  Employees who were hired on or before September 30, 2006 who (1) are
Corporate Pilots, (2) are Company Officers hired on or after January 1, 1993 but
eligible for the pre-1993 formula under the Company Pension Plan, or (3) are
participants in the Company Pension Plan who deferred compensation under the
Rockwell Collins Deferred Compensation Plan and attained 85 points under the
Rule of 85 after December 31, 2004, are also eligible to participate in this
Plan.  Notwithstanding any other provision of this Plan or the Company Pension
Plan to the contrary, no Employee or other person, individual or entity shall
become a Participant in this Plan after the earlier of (a) September 30, 2006 or
(b) the day on which a Change of Control occurs.

 
1.180
Plan means this Amended and Restated Rockwell Collins 2005 Non-Qualified Pension
Plan.

 
1.190
Plan Administrator means the person from time to time so designated by name or
corporate office by the Board of Directors.

 
1.200
Pre-2005 Plan means the Rockwell Collins Non-Qualified Pension Plan and its
predecessor, the Rockwell International Corporation Non-Qualified Pension Plan.


 
- 7 -

--------------------------------------------------------------------------------

 
 
1.210
Retirement means “separation from service” from the Company and all of its
Affiliates, within the meaning of Section 409A, on or after attainment of age 55
other than for reason of death.

 
1.220
Rule of 85 means, with respect to a Participant in the Electronics Salaried or
Certain Salaried sub-plans of the Company Pension Plan attainment of at least
age 55 but not more than age 62 with a sum of age (in years and months) and
Credited Service (as defined in the Company Pension Plan) (in years and months)
total 85 or more on or before the date of Separation from Service or
Retirement.  For purposes of determining eligibility, years and months of
service with the Company after September 30, 2006 shall also be considered.

 
1.230
Section 409A means Section 409A of the Code and any regulations or other
guidance issued thereunder.

 
1.240
Securities Exchange Act means the Securities Exchange Act of 1934, as amended.

 
1.250
Separation from Service means a “separation from service” from the Company and
all of its Affiliates, within the meaning of Section 409A, other than for
reasons of Retirement or death.

 
1.260
Specified Employee has the meaning set forth in Section 409A, as determined each
year in accordance with procedures established by the Company.

 
1.270
Third Party Administrator means an independent third party selected by the
Trustee and approved by the individual who, immediately prior to a Change of
Control, was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer (the “Ex-CEO”).

 
1.280
Trust means the master trust established by agreement between the Company and
the Trustee, which will be a grantor trust.

 
1.290
Trustee means Wells Fargo Bank, N.A., or any successor trustee of the Trust
described in Section 1.280 of this Plan.

 
Terms not otherwise defined in this Article I shall have meanings set forth in
the Company Pension Plan document.

 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
DETERMINATION OF BENEFITS
 
2.005
Effective as of the close of business on September 30, 2006, and notwithstanding
any other provision in this Plan (or in the Company Pension Plan) to the
contrary, individuals who first become Employees after September 30, 2006 will
not be eligible to become Participants in this Plan.   No benefits shall be
accrued under this Plan after September 30, 2006, except pursuant to the Rule of
85.

 
2.010
This Plan has been established by the Company as a non-qualified pension plan
for benefits earned and vested on and after January 1, 2005 for those employees
of the Company and its Affiliates whose retirement benefits under the Company
Pension Plan are, in the determination of those benefits, reduced by reason of
application of the Compensation Limit and/or the Benefit Limitation for benefits
earned and vested on and after January 1, 2005.  The Plan also provides enhanced
benefits to (a) Corporate Pilots, (b) Company Officers hired on or after January
1, 1993 but eligible for the pre-1993 formula under the Company Pension Plan,
and (c) Participants in the Company Pension Plan who deferred compensation under
the Rockwell Collins Deferred Compensation Plan and attained 85 points under the
Rule of 85 after December 31, 2004.  The Company shall pay from its general
assets or from the Trust, as the case may be, to each Participant, or to the
beneficiary, surviving spouse or joint annuitant of the Participant, a benefit
which is equal to the amount of such reduction or enhancement and reduction or
enhancement for benefits payable under the Pre-2005 Plan.

 
2.015
In the case of a Participant in the Company Pension Plan who deferred
compensation under the Rockwell Collins Deferred Compensation Plan and attained
85 points under the Rule of 85 after December 31, 2004, the amount of the
Participant’s benefits under the Company Pension Plan, to the extent reduced
because of the Participant’s election to defer compensation under the Company’s
Deferred Compensation Plan, shall instead be provided under this Plan.

 
2.020
If the monthly benefit for which a Participant would have been otherwise
eligible at retirement under the Company Pension Plan is reduced because of
application of the Compensation Limit,  the amount of such reduction shall
instead be provided under this Plan.  For purposes of determining the benefit
payable under this Plan, a Participant’s Average Annual Earnings shall mean the
highest amount that can be determined by averaging the Participant’s Earnings
(as defined in the Company Pension Plan) for any five (5) calendar years within
the ten (10) calendar years (or lesser period, if applicable) of active
employment which immediately precede the earliest of the dates on which the
Participant retires, dies, terminates or commences an approved absence for
disability or the date of the Company Pension Plan freeze (September 30, 2006)
in accordance with the Company Pension Plan.  In determining Average Annual
Earnings (as defined in the Company Pension Plan), any calendar year in which
the Participant has less than a full year of Credited Service (as defined in the
Company Pension Plan) shall be disregarded if doing so would  provide the
Participant with a greater benefit.


 
- 9 -

--------------------------------------------------------------------------------

 

2.025
In the case of a Participant who first becomes an Employee on or after January
1, 1993 and, prior to the earlier of his retirement from the Company or
September 30, 2006 becomes a Company Officer, the monthly benefit payable to
such Participant from this Plan shall be calculated pursuant to the same formula
as is set forth in Article IV [Normal Retirement Benefit for Pre-1993
Participant] of the Certain Salaried or Electronics Salaried Sub-Plans of the
Company Pension Plan for participants in that plan who were first employed by
the Company prior to January 1, 1993, as applicable.

 
In the case of such Participant who is a Company Officer and has accrued Vesting
Service under the Company Pension Plan on or before December 31, 2002, the
monthly benefit payable to such Participant from this Plan shall be calculated
pursuant to the same formula as is set forth in 4.040(g) [Early Retirement under
Rule of 85] of the Certain Salaried or Electronics Salaried Sub-Plans of the
Company Pension Plan regardless of his date of hire.
 
The benefit provided under this Section 2.025 shall be reduced by the Actuarial
Equivalent of the benefit payable to the Participant under the Company Pension
Plan.
 
2.030
In the case of a Corporate Pilot, the following provisions shall apply effective
as of January 1, 1989 and shall supplement benefits earned by a Corporate Pilot
under the Certain Salaried Sub-Plan.

 
(a) 
Normal Retirement Benefit – At any time after attaining age 58, a Corporate
Pilot may retire and receive a normal retirement benefit as hereinafter provided
based upon Earnings and Credited Service, as determined in Article IV of the
Certain Salaried Sub-Plan, to his Retirement date. The normal retirement benefit
to which a Corporate Pilot shall be entitled shall equal the highest amount as
determined under the applicable sub-section 4.040(b), (c) or (d) of the Certain
Salaried Sub-Plan by 1) substituting all references to age 62 with age 58, 2)
substituting all references to age 55 with age 50, and 3) substituting the
percentage of the Social Security Earnings Limit Offset used in sub-sections
4.040(b)(2) and 4.040(c)(2) of the Certain Salaried or Electronics Salaried
Sub-Plans of the Company Pension Plan as follows:

 
(i)  For a Corporate Pilot whose date of birth is before 1938, the reduction
shall be 0.390% of his Social Security Earnings Limit;


(ii)  For a Corporate Pilot whose date of birth is on or after January 1, 1938,
and before January 1, 1955, the reduction shall be 0.365% of his Social Security
Earnings Limit; and


(iii)  For a Corporate Pilot whose date of birth is on or after January 1, 1955,
the reduction shall be 0.340% of his Social Security Earnings Limit.


For this purpose, no changes in the Social Security Earnings Limit will be taken
into account for any period after September 30, 2006.

 
- 10 -

--------------------------------------------------------------------------------

 


(b) 
Early Retirement Benefit – At any time after attaining age 50, a Corporate Pilot
may retire and receive a reduced early retirement benefit. The early retirement
benefit to which a Corporate Pilot shall be entitled shall equal the Normal
Retirement Benefit computed as provided in Section 2.030(a) above except that
the amount of such benefit shall be reduced by ½ of 1% for each complete month
by which such commencement date precedes age 58.

 
(c)
Supplemental Allowance – Any Corporate Pilot who retires under this Article II
shall be deemed to be eligible for the supplemental allowance described in
sub-section 4.040(f) [Supplemental Allowance upon Regular Early Retirement] of
the Certain Salaried Sub-Plan if, at the time benefits become payable hereunder,
he is eligible to elect to commence his retirement benefit prior to the age as
of which old age benefits first become payable under the Federal Social Security
Act (as in effect at the date of Retirement), and at the time of such
termination he satisfies either (i) or (ii) below:

 
(i) has completed 15 or more years of Vesting Service and has attained age 58
(ii) has completed 30 or more years of Vesting Service and has attained age 50
 
(d) 
Early Retirement under Rule of 85 – Any Corporate Pilot who has attained age 50
but not age 58, and whose Credited Service plus his age total a minimum of 85
shall be deemed to be eligible to receive retirement income, payable in
accordance with sub-section 4.040(g) of the Certain Salaried sub-plan, by
substituting the percentage of the Social Security Earnings Limit Offset used in
sub-sections 4.040(g)(1)(C), 4.040(g)(2)(A)(ii) and 4.040(g)(2)(C)(i) as
follows:

 
(i)  For a Corporate Pilot whose date of birth is before 1938, the reduction
shall be 0.390% of his Social Security Earnings Limit;


(ii)  For a Corporate Pilot whose date of birth is on or after January 1, 1938,
and before January 1, 1955, the reduction shall be 0.365% of his Social Security
Earnings Limit; and


(iii)  For a Corporate Pilot whose date of birth is on or after January 1, 1955,
the reduction shall be 0.340% of his Social Security Earnings Limit.


For this purpose, no changes in the Social Security Earnings Limit will be taken
into account for any period after September 30, 2006.


(e) 
The benefit provided under this Section 2.030 shall be the Actuarial Equivalent
of the benefit otherwise payable under this Section 2.030 reduced by the
Actuarial Equivalent of the benefit payable to the Corporate Pilot under the
Certain Salaried Sub-Plan.  All non-qualified pension benefits for Corporate
Pilots are considered earned and vested after December 31, 2004 and are
therefore payable under this Plan and not the Pre-2005 Plan.


 
- 11 -

--------------------------------------------------------------------------------

 
 
2.035
Subject to the provisions of Section 2.050, for Retirement distributions that
commence prior to the Delinkage Date, any benefit payable under this Plan shall
be paid to or in respect of the Participant in the same manner and at the same
time and form that benefits become payable under the Company Pension Plan.

 
2.040
For distributions that commence on and after the Delinkage Date, the
distribution provisions of the Company Pension Plan shall have no application to
this Plan.  Effective for distributions that commence on and after the Delinkage
Date, distribution to a Participant of his or her accrued benefit hereunder
shall only be made upon the earliest of the Participant's Separation from
Service, Retirement, death or, if the Participant has elected a distribution
under Section 2.050, a 409A Change of Control.  All such distributions to
Participants, as well as distributions made to beneficiaries hereunder, shall be
made in the form of lump sum payments (including the value of any supplemental
allowance determined under Section 2.030(c) above), subject to the following:

 
 
(a)
Any lump sum distribution under this Plan shall be the Actuarial Equivalent of
the benefit otherwise payable under the Plan.

 
 
(b)
Effective for distributions commencing on or after the Delinkage Date, a
Participant may make a one-time, irrevocable election to have his or her accrued
benefit (including the value of any supplemental allowance determined under
Section 2.030(c) above) under this Plan paid in (1) no more than ten (10) equal
annual installments commencing upon Retirement that are the Actuarial Equivalent
of the Participant’s accrued benefit under this Plan, or (2) the form of an
annuity described in Exhibit A to this Plan.  Such election shall only apply to
accrued benefits commencing upon Retirement and only if the Actuarial Equivalent
lump sum of the Participant’s accrued benefit upon Retirement is greater than
the amount specified under Section 402(g)(1)(B) of the Code ($15,500 for 2008). 
A Participant may elect any of the forms of annuities or installments without
the consent of such election by the Participant’s spouse.  Any such election to
receive installments or an annuity shall be made no later than December 31st
immediately preceding the Delinkage Date.  Except as otherwise provided in
Section 6.020, such election shall be irrevocable.

 
2.050
Effective as of the Delinkage Date, notwithstanding any other provision of this
Plan to the contrary, a Participant (including, for purposes of this Section
2.050, a retiree who is currently receiving benefits under this Plan) may elect
to have the benefits due hereunder paid as an Actuarial Equivalent lump sum in
the event of the occurrence of a 409A Change of Control, subject to the
following:


 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(a)
To be effective, the election must be made in writing and filed with the
Committee no later than the December 31st immediately preceding the Delinkage
Date.

 
 
(b)
Subject to Section 6.020, such election shall be irrevocable.

 
 
(c)
Lump sum payments to be made under this Section 2.050 to Participants or, in the
case of the Participant's death, to the Participant's beneficiary shall be made
within forty-five (45) days following the 409A Change of Control.

 
 
(d)
Notwithstanding the foregoing, if the Participant does not file a timely written
or electronic election in accordance with Section 2.050(a) to receive or not
receive his or her accrued benefit under the Plan in a lump sum upon a 409A
Change of Control, then such Participant’s accrued benefit under the Plan will
automatically be paid in a lump sum upon a 409A Change of Control.



 
(e)
For purposes of calculating the amount of the lump-sum distribution under this
Plan, Participants who have attained age 50 but not attained age 55 at the time
of a 409A Change of Control, shall be treated as if they were separated from
service by reason of Layoff-Slide.  For purposes of calculating the amount of
the lump sum distribution under this Plan, Participants, who are age 55 or older
at the time of a 409A Change of Control, shall be treated as if they were
separated from service by reason of Retirement.



2.060
Effective as of the Delinkage Date, with respect to distributions which are
payable to a Participant or, in the event of the Participant's death, to his
beneficiary:



 
(a)
Subject to Section 6.030, any lump sum payments shall be paid within the sixty
(60) day period following the close of the calendar year which includes the
Participant's Separation from Service, Retirement or, if applicable, death.



 
(b)
Subject to Section 6.030, each annual installment payable shall be paid within
the sixty (60) day period following the close of each calendar year during the
payment period, commencing with the calendar year following the year which
includes the Participant's Retirement or, if applicable, death.



2.070
Effective as of the Delinkage Date, notwithstanding any other provision of this
Plan to the contrary, in the event that a Participant dies prior to commencement
of distribution of his accrued benefit under the Plan, the Participant’s accrued
benefit under this Plan shall be paid in a lump sum to his designated
beneficiary within the sixty (60) day period following the close of the calendar
year which includes the Participant’s death.  For purposes of this Section
2.070, the Participant’s accrued benefit shall be the present value of the
accrued benefit payable in the form of a pre-retirement death benefit under the
Company Pension Plan without regard to the Benefit Limitation and Compensation
Limit, reduced by the present value of the accrued benefit payable in the form
of the pre-retirement death benefit pursuant to the Company Pension Plan.  The
beneficiary of such pre-retirement death benefit shall be designated as follows:


 
- 13 -

--------------------------------------------------------------------------------

 


 
(a)
A Participant who is unmarried on the date of such beneficiary designation may
designate any person or persons as his beneficiary or beneficiaries (both
principal as well as contingent) to whom distribution under this Plan shall be
made in the event of his death prior to distribution of his accrued benefit
under the Plan.  In the absence of such designation, the succession of
beneficiaries, as specified in Section 8.020 of the Company Pension Plan shall
be controlling.



 
(b)
Notwithstanding any other provision of this Plan, in the event that a
Participant is married on the date of his death and the Participant dies prior
to commencement of distribution of benefits under this Plan, the Participant’s
surviving spouse shall be the beneficiary of the Participant’s benefit under
this Plan.



2.080
Notwithstanding any other provision of this Plan to the contrary, if the
Participant dies after commencement of distribution of his accrued benefit under
the Plan, such benefit will be paid in the form elected pursuant to Section
2.040.



2.090
Notwithstanding any other provision of this Plan to the contrary, in the event
that a Participant Separates from Service prior to the Delinkage Date and prior
to distribution of benefits under the Plan, any benefit payable under this Plan
shall be paid to or in respect of the Participant in an Actuarial Equivalent
lump sum within the sixty (60) day period following the close of the calendar
year immediately preceding the Delinkage Date.

 
ARTICLE III
CLAIMS PROCEDURE
 
3.010
Any person claiming a right to participate in this Plan, claiming a benefit
under this Plan or requesting information under this Plan shall present the
claim or request in writing to the Committee, who shall respond in writing
within ninety (90) days following the receipt of the request.    If an extension
of time is required for a hearing or other special circumstances, the claimant
shall be notified and the time limit shall be extended by an additional ninety
(90) days.

 
3.020
If the claim or request is denied, the written notice of denial shall state:

 
 
(a)
the reasons for denial and specific references to pertinent Plan provisions on
which the denial is based;


 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(b)
a description of any additional material or information required and an
explanation of why it is necessary; and

 
 
(c)
an explanation of this Plan's claim review procedure.

 
3.030
A claimant whose claim is denied (or his duly authorized representative) may,
within sixty (60) days after receipt of denial of the claim:  (a) submit a
written request for review to the Committee; (b) review pertinent documents; and
(c) submit issues and comments in writing.

 
3.040
A decision on a request for review shall normally be made within sixty (60) days
after the date of such request.  If an extension of time is required for a
hearing or other special circumstances, the claimant shall be notified and the
time limit shall be extended by an additional sixty (60) days.  The decision
shall be in writing and shall be final and binding on all parties concerned.

 
ARTICLE IV
AMENDMENT AND TERMINATION; MISCELLANEOUS PROVISIONS
 
4.010
The Board of Directors shall have the power to amend, suspend or terminate this
Plan at any time, except that no such action shall adversely affect rights with
respect to any benefit without the consent of the person affected. 
Notwithstanding the foregoing, except as otherwise permitted by Section 409A, in
the event of any termination of the Plan, any benefit payable under the Plan
shall continue to be paid in accordance with the terms of the Plan in effect on
the date of Plan termination.

 
4.020
This Plan shall be interpreted and administered by the Committee.  All
interpretations and decisions by the Committee in connection with the
administration of the Plan shall be final, conclusive and binding on all
Participants and any Beneficiary or other person claiming under or through any
Participant, in the absence of clear and convincing evidence that the Committee
acted arbitrarily and capriciously; provided, that interpretations by the Plan
Administrator of those provisions of the Company Pension Plan which are also
applicable to this Plan shall be binding on the Committee.

 
The Committee shall have the authority to deviate from the literal terms of the
Plan to the extent it shall determine to be necessary or appropriate to operate
the Plan in compliance with the provisions of applicable law.  Any individual
serving on the Committee, or as Plan Administrator, who is a Participant will
not vote or act on any matter relating solely to himself or herself.

 
- 15 -

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Plan to the contrary, upon and after
the occurrence of a Change of Control, the Plan will be administered by the
Third-Party Administrator.  The Third-Party Administrator will have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited, to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change of Control, such
administrator will have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.
 
Upon and after the occurrence of a Change of Control, the Company will be
required to:
 
 
(a)
pay all reasonable administrative expenses and fees of the Third-Party
Administrator;

 
 
(b)
indemnify the Third-Party Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of such administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the said administrator or its employees or agents;

 
 
(c)
supply full and timely information to the Third-Party Administrator on all
matters relating to the Plan, the Trust, the Participants and any surviving
spouses and contingent annuitants, the benefits of the Participants, the date of
circumstances of the Retirement, death or Separation from Service of the
Participants, and such other pertinent information as the Third-Party
Administrator may reasonably require; and

 
 
(d)
upon and after a Change of Control, the Third-Party Administrator may not be
terminated by the Company and may only be terminated (and a replacement
appointed) by the Trustee, but only with the approval of the Ex-CEO (as defined
in Section 1.270).

 
4.030
This Plan is an unfunded employee benefit plan primarily for providing benefits
to an identified group of management or highly compensated employees of the
Company and is also an excess benefit plan (as defined by Section 3(36)
of ERISA).  This Plan is intended to be unfunded for tax purposes and for
purposes of Title I of ERISA.  Participants and their beneficiaries, estates,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Company or its Affiliates.  Any and
all of the assets of the Company and its Affiliates shall be, and remain, the
general, unpledged, unrestricted assets of the Company and its Affiliates.  The
Company's and any Affiliate's sole obligation under this Plan shall be merely
that of an unfunded and unsecured promise of the Company or such Affiliate to
pay money in the future.


 
- 16 -

--------------------------------------------------------------------------------

 

4.040
Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey, in advance of actual receipt, any interest he
may have hereunder.  A Participant's rights to benefits described herein are and
shall be nonassignable and nontransferable prior to actual distribution as
provided by this Plan.  Any such attempted assignment or transfer shall be
ineffective with respect to the Company and with respect to any Affiliate, and
the Company's and any Affiliate's sole obligation shall be to distribute
benefits to Participants, their beneficiaries or estates as appropriate.  No
part of any Participant's benefits hereunder shall, prior to actual payment as
provided by this Plan, be subject to seizure or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by a Participant or
any other person, nor shall any such benefits be transferable by operation of
law in the event of a Participant's or any other persons bankruptcy or
insolvency, except as otherwise required by law.

 
4.050
This Plan shall not be deemed to constitute a contract of employment between the
Company or any of its Affiliates and any Participant, and no Participant,
beneficiary or estate shall have any right or claim against the Company or any
of its Affiliate under this Plan except as may otherwise be specifically
provided in this Plan.  Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of the Company or any Affiliate to
discipline, discharge or change the status of a Participant at any time.

 
4.060
A Participant will cooperate with the Committee by furnishing any and all
information requested by the Committee or its delegates in order to facilitate
proper administration (including distributions to and in respect of
Participants) of this Plan and by taking such other action as may be reasonably
requested by the Committee or its delegate.

 
4.070
Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the laws of the State of Iowa.  In the event that any provision of
this Plan shall be held illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of this Plan, which shall
be construed and enforced as if such illegal or invalid provision were not
included in this Plan.  The provisions of this Plan shall bind and obligate the
Company and its Affiliates and their successors, including, but not limited to,
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise, acquire all or substantially all of the
business and assets of the Company or its Affiliates and their successors of any
such company or other business entity.

 
4.080
All words used in this Plan in the masculine gender shall be construed as if
used in the feminine gender where appropriate.  All words used in this Plan in
the singular or plural shall be construed as if used in the plural or singular
where appropriate.


 
- 17 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
TRUST
 
5.010
Establishment of the Trust. The Company shall establish the Trust (which may be
referred to herein as a “Rabbi Trust”).  The Trust shall become irrevocable upon
a Change of Control (to the extent not then irrevocable).  Notwithstanding any
other provision of this Plan to the contrary, the Trust shall not become
irrevocable or funded with respect to this Plan upon the occurrence of an event
described in Section 1.030(d).  After the Trust has become irrevocable with
respect to the Plan, except as otherwise provided in Section 12 of the Trust,
the Trust shall remain irrevocable with respect to the Plan until all benefits
due under this Plan and benefits and account balances due to any participants
and beneficiaries under any other plan covered by the Trust have been paid in
full.  Upon establishment of the Trust, the Company shall provide for funding of
the Trust in accordance with the terms of the Trust.

 
5.020
Interrelationship of the Plan and the Trust.  The provisions of the Plan and any
Participant’s Participation Agreement Form will govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust will govern the rights of the Company and its Affiliates, Participants
and the creditors of the Company and its Affiliates to the assets transferred to
the Trust.  The Company and each of its Affiliates employing any Participant
will at all times remain liable to carry out their obligations under the Plan.

 
5.030
Distributions From the Trust.  The Company’s and each of its Affiliate's
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce their
obligations under this Plan.

 
5.040
Rabbi Trust.  The Rabbi Trust shall:

 
 
(a)
be a non-qualified grantor trust which satisfies in all material respects the
requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any successor Revenue
Procedure or other applicable authority);

 
 
(b)
be irrevocable upon a 409A Change of Control, to the extent not then irrevocable
(other than an event described in Section 1.030(d)); and

 
 
(c)
provide that any successor trustee shall be a bank trust department or other
party that may be granted corporate trustee powers under state law.


 
- 18 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
SECTION 409A
 
6.010
Section 409A Generally.  This Plan is intended to comply with Section 409A. 
Notwithstanding any other provision of this Plan to the contrary, the Company
makes no representation that this Plan or any benefit payable under this Plan
will be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to this Plan.

 
6.020
Changes in Elections.  Effective as of the Delinkage Date, notwithstanding any
other provision of this Plan to the contrary, once an election is made pursuant
to this Plan it shall be irrevocable unless all of the following conditions are
met:

 
 
(a)
the election to change the time or form of payment will not become effective
until the date that is one year after the date on which the election to make the
change is made;

 
 
(b)
except with respect to any payment to be made upon the death of a Participant,
the form of payment, as changed, will defer payment of the Participant’s accrued
benefit until at least five (5) years later than the date that payment of such
Participant’s accrued benefit would otherwise have been made under this Plan;
and

 
 
(c)
with respect to a payment that is to be made upon a fixed date or schedule of
dates, the election to change the form of payment is made no less than twelve
(12) months before the date that payment of the accrued benefit was otherwise
scheduled to be paid.

 
The entitlement to a life annuity is treated as the entitlement to a single
payment.  Notwithstanding the above, to the extent permitted under Code Section
409A and permitted by the Plan Administrator, a Participant may change the form
of distribution from one type of life annuity to another type of life annuity
before the annuity commencement date without having to delay the payment
commencement date at least five years, provided that the annuities are
actuarially equivalent applying reasonable actuarial assumptions
 
For purposes of Section 6.020(b) and (c), all payments scheduled to be made in
the form of installments that are attributable to a particular Plan Year will be
treated as scheduled to be made on the date that the first installment of such
series of payments is otherwise scheduled to be made (that is, the installments
will be treated as an entitlement to a single payment for purposes of Section
409A).

 
- 19 -

--------------------------------------------------------------------------------

 

Once a change in election is made and recorded pursuant to the Plan, such
election will be irrevocable unless all of the conditions of this Section 6.020
are met.  Notwithstanding any other provision of this Plan to the contrary, a
Participant will be permitted to make only one change in election pursuant to
this Section 6.020 with respect to the accrued benefit to which such election
relates.
 
With respect to election made by a married Participant whose marriage terminates
due to death or divorce after the Delinkage Date, but prior to the distribution
of benefits payable under the Plan, such election made by the Participant for a
joint annuity as described in Exhibit A, will be defaulted to a single life
annuity without resulting in a change of election as described in this Section
6.020.
 
6.030
Six Month Wait for Specified Employees.  Effective as of the Delinkage Date,
notwithstanding any other provision of this Plan to the contrary, to the extent
that any accrued benefit payable under the Plan constitute an amount payable
upon Separation from Service or Retirement to any Participant under the Plan who
is deemed to be a Specified Employee, then such amount will not be paid during
the six (6) month period following such Separation from Service or Retirement. 
If the provisions of this Section 6.030 apply to a Participant who incurs a
Separation from Service or Retirement, within the first six (6) months of the
calendar year, then such amount will be paid within the first sixty (60) days
following the close of the calendar year which includes the Participant’s
Separation from Service or Retirement.  If the provisions of this Section 6.030
apply to a Participant who incurs a Separation from Service or Retirement within
the last six (6) months of the calendar year, then such amount will be paid
within the first sixty (60) days after June 30th of the calendar year following
the year in which includes the Participant’s Separation from Service or
Retirement.


 
- 20 -

--------------------------------------------------------------------------------

 


Exhibit A

 
Annuity Options


Annuity Options:


(a)
Participants Without a Spouse.  The form of annuity payable to a Participant who
does not have a spouse, and who does not otherwise elect shall be paid in the
form of a single life annuity with monthly installments for the Participant’s
life.



(b)
Participants With a Spouse.  The forms of annuities available to participant who
is married on his annuity starting date will be a single life annuity with
monthly installments for the Participant’s life and joint annuities with 60%,
75% or 100% continuation options.  The monthly payments to a Participant shall
be reduced by five percent (5%) if the Participant selects the (60%)
continuation option, by percent (10%) if the Participant selects the
seventy-five percent (75%) continuation option, or by fifteen percent (15%) if
the Participant selects the one hundred percent (100%) continuation
option.   The amount of the monthly benefit payable to such surviving spouse
shall equal the percentage selected of the reduced monthly benefit payable to
such Participant.


 

--------------------------------------------------------------------------------

 